Citation Nr: 1128503	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  10-41 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than April 6, 2010 for a 100 percent rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Accredited Agent


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from March 2006 to March 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   

The appeal is REMANDED to the RO.
 

REMAND

In February 2008, the RO granted service connection and a 70 percent rating for PTSD, effective in March 2007, the day following discharge from active service.   In April 2010, the RO granted an increased rating of 100 percent for PTSD, effective in April 2010, the date of a VA examination.  The Veteran contends that her PTSD was more severe at an earlier date and perfected a timely appeal in September 2010.   

In correspondence in May 2011, the Veteran requested a hearing before the Board sitting at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board sitting at the RO at the next appropriate opportunity. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


